Exhibit 10.1

KRAFT FOODS INC.

Three Lakes Drive

Northfield, Illinois 60093

September 29, 2009

JPMorgan Chase Bank, N.A., as Agent for

            the Lenders party to the Credit Agreement (as defined below)

c/o JPMorgan Chase Bank, N.A.

270 Park Avenue, 4th Floor

New York, New York 10017

Attention: Tony Yung

Facsimile Number: (xxx) xxx-xxxx

with a copy to:

JPMorgan Chase Bank, N.A.

Loan and Agency

1111 Fannin Street, 10th Floor

Houston, TX 77002

Attention: Tokunbo Tayo

                Lizet Lopez

Facsimile number (xxx) xxx-xxxx

CONSENT AND WAIVER

Ladies and Gentlemen:

Reference is made to that certain $4.5 billion 5-Year Revolving Credit Agreement
dated as of April 15, 2005 (as amended, restated, supplemented or otherwise
modified through the date hereof, the “Credit Agreement”) by and among Kraft
Foods Inc., a Virginia corporation (the “Borrower”), the Lenders from time to
time parties thereto, JPMorgan Chase Bank, N.A. (“JPM”) and Citibank, N.A., as
Administrative Agents (together, the “Administrative Agents”), Credit Suisse
First Boston, Cayman Islands Branch and Deutsche Bank Securities Inc., as
Syndication Agents, and ABN AMRO Bank N.V., BNP Paribas, HSBC Bank USA, National
Association and UBS Securities LLC, as Arrangers and Documentation Agents.
Capitalized terms used but not defined in this Consent and Waiver shall have the
meanings given to the terms in the Credit Agreement.

The Borrower hereby notifies JPM, both individually and on behalf of the
Lenders, of its desire to terminate in full the Commitment of Lehman Commercial
Paper, Inc. (“Lehman”) (the “Lehman Commitment”), but without a ratable
termination or reduction of the Commitments of the other Lenders (the “Lehman
Termination”). JPM and the Required Lenders hereby (i) consent to the Lehman
Termination and (ii) waive any Default or Event of Default arising under
Section 6.01(c)(iii) of the Credit Agreement as a result of the Lehman
Termination and any other provision of the Credit Agreement that may be read to
conflict with the Lehman Termination, in each case solely in relation to the
Lehman Commitment, including, without limitation, compliance with
Section 2.10(a) (Optional Termination or Reduction of the Commitments).



--------------------------------------------------------------------------------

In accordance with Section 9.01 of the Credit Agreement, the effectiveness of
this Consent and Waiver is subject to the condition precedent that JPM shall
have received either (i) duly executed counterpart signature pages to this
Consent and Waiver from the Borrower, Lehman and the Required Lenders or
(ii) written evidence satisfactory to JPM (which may include a telecopy
transmission of an executed signature page to this Consent and Waiver) that such
parties have signed counterparts of this Consent and Waiver.

Upon the effectiveness of this Consent and Waiver, on and after the date hereof,
each reference in the Credit Agreement (including any reference therein to “this
Credit Agreement,” “hereunder,” “hereof,” “herein” or words of like import
referring thereto) or in any other document, instrument or agreement executed
and/or delivered in connection therewith shall mean and be a reference to the
Credit Agreement as modified hereby. Except as specifically modified above, the
Credit Agreement and all other documents, instruments and agreements executed
and/or delivered in connection therewith, shall remain in full force and effect,
and are hereby ratified and confirmed. Except as expressly set forth herein, the
execution, delivery and effectiveness of this Consent and Waiver shall not
operate as a waiver of any right, power or remedy of the Administrative Agents
or the Lenders, nor constitute a waiver of any provision of the Credit Agreement
or any other document, instrument or agreement executed and/or delivered in
connection therewith.

This Consent and Waiver shall be governed by, and construed in accordance with,
the laws of the State of New York. This Consent and Waiver may be executed in
any number of counterparts, all of which when taken together shall constitute
one and the same instrument and any parties hereto may execute this Consent and
Waiver by signing such counterpart.

[Signatures follow]

 

2



--------------------------------------------------------------------------------

KRAFT FOODS INC. By:  

/s/    Johan Nystedt

Name:   Johan Nystedt Title:   Assistant Treasurer

JPMORGAN CHASE BANK, N.A.,

As Administrative Agent and as a Lender

By:  

/s/    Tony Yung

Name:   Tony Yung Title:   Vice President DEUTSCHE BANK AG NEW YORK BRANCH By:  

/s/    Frederick W. Laird

Name:   Frederick W. Laird Title:   Managing Director By:  

/s/    Ming K. Chu

Name:   Ming K. Chu Title:   Vice President CITIBANK, N.A. By:  

/s/    Carolyn A. Sheridan

Name:   Carolyn A. Sheridan Title:   Managing Director and Vice President BNP
PARIBAS By:  

/s/    Curtis Price

Name:   Curtis Price Title:   Managing Director By:  

/s/    Fikret Durmus

Name:   Fikret Durmus Title:   Vice President
HSBC BANK USA, NATIONAL ASSOCIATION By:  

/s/    Robert J. Devir

Name:   Robert J. Devir Title:   Managing Director



--------------------------------------------------------------------------------

ABN AMRO BANK N.V. By:  

/s/    Michele Costello

Name:   Michele Costello Title:   Director By:  

/s/    Marc Brondyke

Name:   Marc Brondyke Title:   Associate SOCIETE GENERALE By:  

/s/    Carol Radice

Name:   Carol Radice Title:   Director

COMMERZBANK AG (formerly Dresdner Bank AG

acting through its lending office,

Dresdner Bank AG, New York Branch)

By:  

/s/    Mark McGulgan

Name:   Mark McGulgan Title:   Vice President By:  

/s/    Joseph Mormak

Name:   Joseph Mormak Title:   Vice President BANCO SANTANDER S.A., NEW YORK
BRANCH By:  

/s/    Ignacio Campillo

Name:   Ignacio Campillo Title:   Managing Director By:  

/s/    Harry Moreno

Name:   Harry Moreno Title:   Vice President LEHMAN COMMERCIAL PAPER, INC. By:  

/s/    Frank P. Turner

Name:   Frank P. Turner Title:   Authorized Signatory



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD.   By:  

/s/    Robert Gallagher

  Name:   Robert Gallagher   Title:   Authorized Signatory   INTESA SANPAOLO SpA
  By:  

/s/    John J. Michalisin

  Name:   John J. Michalisin   Title:   First Vice President   By:  

/s/    Franco Di Mario

  Name:   Franco Di Mario   Title:   First Vice President & Credit Manager  
BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH   By:  

/s/    Miguel Lara

  Name:   Miguel Lara   Title:   Managing Director   By:  

/s/    Alex Mayral

  Name:   Alex Mayral   Title:   Vice President   THE BANK OF NEW YORK MELLON  
By:  

/s/    John T. Smathers

  Name:   John T. Smathers   Title:   First Vice President   DnB NOR BANK ASA  
By:  

/s/    Philip F. Kurpiewski

  Name:   Philip F. Kurpiewski   Title:   Senior Vice President   By:  

/s/    Thomas Tangan

  Name:   Thomas Tangan   Title:   Senior Vice President     Head of Corporate
Banking  

 



--------------------------------------------------------------------------------

NATIONAL AUSTRALIA BANK LTD.

By:  

/s/    Courtney A. Cloe

Name:   Courtney A. Cloe Title:   Director RAIFFEISEN ZENTRALBANK AG By:  

/s/    Daniela Vorbeck

Name:   Daniela Vorbeck Title:   Vice President By:  

/s/    Bettina Claissen

Name:   Bettina Claissen Title:   AgFIRST FARM CREDIT BANK By:  

/s/    Matt Jeffords

Name:   Matt Jeffords Title:   Assistant Vice President
STATE STREET BANK AND TRUST COMPANY By:  

/s/    Juan G. Sierra

Name:   Juan G. Sierra Title:   Vice President STANDARD CHARTERED BANK By:  

/s/    Karen E. Bershtein

Name:   Karen E. Bershtein Title:   Director By:  

/s/    Robert K. Reddington

Name:   Robert K. Reddington Title:  
AVP/Credit Documentation, Credit Risk Control